The opinion of the court was delivered by
Miller, J.
The petition shows the determination by the Court of Appeals on the respective titles of the parties in a petitory action. The Supreme Court has no appellate jurisdiction to review judgments of the courts of appeal. Article 101 of the Constitution adopts the provisions in the act of Congress, March 3, 1891, 26th Statutes, p. 828, Sec. 6, Lau Ow. Bew vs. United States, 144 U. S. 58, authorizing the writ of certiorari to Circuit Courts of Appeal. The jurisdiction of the Supreme Court of the United States under that section was doubtless in contemplation. Generally, the writ issues to secure uniformity of decision by the courts of appeal and *1000other cases of importance presenting legal questions. There is no warrant to use the writ to correct supposed errors of the court in determining the effect of conflicting titles, as in this case. The application is denied.